            Case 3:18-cv-00437-JR      Document 49   Filed 01/21/19   Page 1 of 6




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                               Case No. 3:18-cv-00437-JR
GUARDIANS, and NATIVE FISH
SOCIETY,                                                MOTION TO LIFT STAY OF
                                                        DEADLINES
                       Plaintiffs,

       v.
                                                        Expedited Hearing Requested
U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,




MOTION TO LIFT STAY OF DEADLINES                                                      0
         Case 3:18-cv-00437-JR         Document 49       Filed 01/21/19      Page 2 of 6




       Plaintiffs respectfully request the Court lift the stay of deadlines imposed on the briefing

of Plaintiffs’ Motion for Preliminary Injunction and order new deadlines in light of the need for a

remedy order from the Court this spring. Plaintiffs’ motion involves claims under the

Endangered Species Act concerning ongoing harm to threatened salmon and steelhead in the

Willamette River. ECF No. 36. Their motion seeks relief to reduce that harm by, among other

things, changing the Army Corps of Engineers’ (“Corps”) operation of dams in the Upper

Willamette basin to improve fish passage past the dams this fall, as well as reduce fall water

temperatures below the dams. Id. at 34-35 & Ex. 44. To accomplish these beneficial measures

for the fish, the Corps would need to implement changes to dam and reservoir operations starting

this spring and summer. Thus, an order from the Court is needed this spring to achieve the

requested relief, and Plaintiffs seek a new schedule to accommodate that timing.

       Plaintiffs filed their preliminary injunction materials on November 30, 2018, Defendants’

responses were due by January 18, 2019, and Plaintiffs’ reply due by February 15, 2019. ECF

Nos. 31. Plaintiffs initially agreed to extend the deadline for Federal Defendants’ response brief

in consideration of Department of Justice employees being on furlough, and the Court stayed the

deadlines in the case until Department of Justice attorneys resume work. ECF Nos. 47, 48. At

that time, Plaintiffs did not envision the furlough becoming the longest in history and believed an

extension of a couple weeks would not undermine their requested relief. However, given the

extended length of the Federal Government shutdown, with no end in sight, the indefinite stay of

Plaintiffs’ preliminary injunction motion may thwart actions needed to help these critically

imperiled fish species.

       As explained in Plaintiffs’ preliminary injunction motion and accompanying materials,

these two species are at extremely low numbers, with many populations at high risk of




MOTION TO LIFT STAY OF DEADLINES                                                                      1
         Case 3:18-cv-00437-JR         Document 49       Filed 01/21/19     Page 3 of 6




extirpation, and the primary threat to their survival is the Corps’ dams on the Middle Fork

Willamette, North Santiam, South Santiam, and McKenzie rivers. ECF Nos. 36-39. These dams

block access to much of the historic spawning habitat for both species and impair downstream

water temperatures, water flows, and habitat. Plaintiffs filed this preliminary injunction motion

seeking immediate changes in the operation of these dams and reservoirs to help these species in

the short-term while the Corps and the National Marine Fisheries Service complete a new long-

term plan for the dams that will ensure the survival and recovery of the fish. These short-term

improvements focus in particular on two of the biggest problems for the species—poor

downstream passage past the dams for juvenile fish and high water temperatures below the dams

during fall spawning periods. To address these problems, Plaintiffs seek fall drawdowns of

reservoirs at Cougar, Detroit, and Lookout Point dams to help juvenile fish migrate downstream

past the dams, and changes to water releases in late summer and fall to reduce water

temperatures below the dams. To provide these benefits for the fish, the Corps will need to

change its storage and release of water from Cougar, Detroit, and Lookout Point reservoirs in the

summer and fall and begin planning for those changes this spring.

       Plaintiffs recognize that Department of Justice attorneys are on furlough, but this Court

announced on January 16, 2019 that the ongoing lapse in appropriations does not justify a

blanket stay of all civil cases. D. Or. Standing Order No. 2019-3. Instead, this Court will

evaluate whether good cause exists to support a delay in proceedings. Id.

       Since issuing Standing Order No. 2019-3, this Court has denied stays of civil litigation

similar to this. E.g., Nw. Envt’l Advocates v. Animal & Plant Health Inspection Serv., 3:18-cv-

01777-HZ, ECF No. 12 (Jan. 17, 2019); Bark v. U.S. Forest Serv., No. 3:18-cv-01645-MO, ECF

No. 28 (Jan. 18, 2019). In Bark v. U.S. Forest Service, Chief Judge Mosman relied on Standing




MOTION TO LIFT STAY OF DEADLINES                                                                    2
            Case 3:18-cv-00437-JR       Document 49       Filed 01/21/19     Page 4 of 6




Order No. 2019-3 to deny the Federal Government’s request for an indefinite stay where

environmental plaintiffs asserted their interests in wildlife would be irreparably harmed by the

challenged action scheduled to begin in May 2019. No. 3:18-cv-01645-MO, ECF Nos. 25, 28.

As in that case, Plaintiffs have alleged that the Corps’ ongoing operation of the Willamette dams

and reservoirs will continue to irreparably harm their interests in protecting these two fish

species absent intervention from this Court. ECF. No. 36. This situation demonstrates good

cause to lift the stay and allow proceedings on Plaintiffs’ Motion for Preliminary Injunction to

continue.

       Other courts have denied stays of litigation as well, particularly where environmental

protections or human safety were at issue. See Klamath-Siskiyou Wildlands Ctr. v. Grantham,

Case No. 2:18-cv-2785-TLN-DMC, ECF No. 43 (E.D. Cal. Jan. 4, 2019) (denying stay of

preliminary injunction proceedings due to potential irreparable harm to the environment); Board

of County Comm’rs of the Cnty of San Miguel, Colo. v. U.S. Bureau of Land Mgmt., Case No.

1:17-cv-2432-RPM, ECF No. 48 (D. Co. Jan. 4, 2019) (denying stay of ESA case); Waterkeeper

Alliance, Inc. v. Wheeler, Case No. 1:18-cv-2230-JDB, ECF No. 31 (D.D.C. Jan. 14, 2019)

(denying stay in case challenging coal ash disposal permits); Nat’l Audubon Soc’y v. U.S. Army

Corps of Eng’rs, Case No. 7:17-cv-162-FL, ECF No. 52 (E.D. N.C. Jan. 14, 2019) (denying stay

in case challenging Clean Water Act 404 permit); United States v. Baltimore Police Dep’t, Case

No. 1:17-cv-99-JKB, ECF No. 173 (D. Maryland, Dec. 26, 2018) (denying stay in case involving

public safety issues); Kornitzky Group, LLC v. Elwell, 2019 U.S. App. LEXIS 929, Case No. 18-

1160 (D.C. Cir. Jan. 9, 2019) (denying stay in case against Federal Aviation Administration,

citing numerous other cases denying stays during prior Government shutdown); Am. Civil

Liberties Union v. Dep’t of Defense, Case No. 9:18-cv-154-DWM, ECF No. 22 (D. Mont. Jan.




MOTION TO LIFT STAY OF DEADLINES                                                                   3
          Case 3:18-cv-00437-JR         Document 49        Filed 01/21/19     Page 5 of 6




10, 2019) (denying stay of Freedom of Information Act case); In re petition for a general order

holding civil matters in abeyance in which the United States is a party due to lapse of

Congressional appropriations funding the Department of Justice and the United States

Attorney’s Office, Case No. 2:18-mc-196, ECF No. 3 (S.D. W. Virginia, Jan. 2, 2019)

(exempting cases from general stay order because shutdown “is a dispute internal to one party”)

(all attached as Exhibits 1-8). Courts have significant discretion in managing their dockets, and

as seen in the above cases, have found in many instances that a lapse of appropriations for

Government attorneys does not justify staying a case.

       Preliminary injunctions in particular warrant extra consideration with regard to staying

deadlines. See e.g. New Mexico General Order at 2 (exempting injunction requests and

temporary restraining orders from general stay order) (attached as Exhibit 9). Such motions are

requested only in situations where there is an imminent threat of likely irreparable harm,

requiring expedited review by courts. In such circumstances, extended stays of a case may allow

for the irreparable harm to occur or at least begin, prejudicing plaintiffs through no fault of their

own, and thus should be rejected.

       At the time Plaintiffs agreed to a stay, they hoped a short stay would allow Department of

Justice attorneys to return to work and file their response in time for the Court to hold a hearing

by late winter. That now appears unlikely. Plaintiffs therefore request that the Court lift the stay

of the deadlines in this case and reset the preliminary injunction deadlines as follows:

       Defendants/Intervenors must file their responses no later than February 8, 2019.

       Plaintiffs must file their reply no later than March 8, 2019.

       Plaintiffs request the Court hold a hearing before the end of March.

This timing would hopefully allow the Court to rule in time to achieve Plaintiffs’ requested




MOTION TO LIFT STAY OF DEADLINES                                                                        4
         Case 3:18-cv-00437-JR         Document 49        Filed 01/21/19     Page 6 of 6




relief, including reservoir drawdowns and water temperature improvements for Fall 2019. The

precarious status of these salmon and steelhead species evidenced by their very low numbers the

past two years demands immediate reduction of harm from the operation of these dams.

Accordingly, the Court should lift the stay of this case and order the deadlines requested by

Plaintiffs so that this case moves forward on a timeline that can provide the requested

preliminary injunction remedy.

       Federal Defendants have stated they oppose this motion. Plaintiffs have not received a

response from Defendant-Intervenors as to their position.

                                             CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request the Court lift the stay of

deadlines on Plaintiffs’ Motion for Preliminary Injunction and order the deadlines requested by

Plaintiffs above.



Dated: January 21, 2019               Respectfully submitted,


                                       /s/Lauren M. Rule
                                      Lauren M. Rule (OSB #015174)
                                      Elizabeth H. Potter (OSB #105482)
                                      ADVOCATES FOR THE WEST
                                      3701 SE Milwaukie Ave, Suite B
                                      Portland, OR 97202
                                      Tel: (503) 914-6388
                                      lrule@advocateswest.org
                                      epotter@advocateswest.org

                                      Attorneys for Plaintiffs




MOTION TO LIFT STAY OF DEADLINES                                                                  5
